                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                            Civil Action No. 5:20-cv-00086-FL

MARCOS BENITEZ GONZALEZ, ISAAC                      )
GONZALEZ HERNANDEZ, VICTORINO                       )
FELIX ANTONIO, JUAN JAVIER VARELA                   )
CUELLAR, RUBEN DOMINGUEZ                            )
ANTONIO, RIGOBERTO CARTERAS                         )
JARDON, JORGE BAUTISTA SABINO,                      )
EMMANUEL CRUZ RIVERA, CELSO                         )
GONZALEZ TREJO, ERIC JACINTO                        )
WENCES VASQUEZ, MARTIN NELSON                       )
WENCES VASQUEZ, PORFIRIO                            )
BAUTISTA CRUZ, ALEJANDRO DE LA                      )
CRUZ MEDINA, JOSE ESTEBAN                           )
HERNANDEZ CRUZ, SIXTO HERNANDEZ                     )
BUENO, VIRGINIO ANGELES                             )
GONZALEZ, TIBURCIO ANTONIO                          )
MANUEL, and HUMBERTO ANTONIO                        )
HERNANDEZ, on behalf of themselves and              )
all other similarly situated persons,               )
                                      Plaintiffs,   )
                                                    )
                         v.                         )
                                                    )
O.J. SMITH FARMS, INC., BOSEMAN                     )
FARMS, INC., GREENLEAF NURSERY                      )
CO., SBHLP, INC., JOEL M. BOSEMAN,                  )
JEAN J. BOSEMAN, PEYTON G.                          )
MCDANIEL, SANDRA W. MCDANIEL, and                   )
SALVADOR BARAJAS,                                   )
                            Defendants.             )
                                                    )
                                                    )
                                                    )
                                                    )
                                                    )




     ORDER APPROVING COMBINED CERTIFICATION UNDER RULE 23(b)(3)



         Case 5:20-cv-00086-FL Document 104 Filed 01/13/21 Page 1 of 13
             AND 29 U.S.C. § 216(b) FOR CLASS SETTLEMENT BETWEEN
                          PLAINTIFFS AND SMITH FARMS

       This matter is before the Court on the Joint Motion by the named Plaintiffs and

defendants O. J. Smith Farms, Inc., Peyton G. McDaniel, and Sandra W. McDaniel (collectively

“Smith Farms”) for certification of a combined FLSA/NCWHA Collective and Class Action.

Plaintiffs filed their Complaint on March 9, 2020 alleging claims for class relief under two

different North Carolina Wage and Hour Act (“NCWHA”) legal theories and one overlapping

FLSA collective action. In the Second Amended Complaint, the named Plaintiffs allege four

separate classes under the NCWHA against Smith Farms and one overlapping FLSA collective

action. [DE 55, ¶¶ 14-15A, and 76-90].

       In the Joint Motion, the Plaintiffs only seek an order certifying plaintiffs Tiburcio

Antonio Manuel, Juan Javier Varela Cuellar, Rigoberto Carteras Jardon, Eric Jacinto Wences

Vasquez, Martin Nelson Wences Vasquez, and Alejandro de la Cruz Medina as the

representatives of a combined single plaintiff FLSA collective and NCWHA class action

pursuant to 29 U.S.C. § 216(b) and Rule 23(b)(3) of the Federal Rules of Civil Procedure for

purposes of settlement between Plaintiffs and Smith Farms. The proposed class to be represented

is composed of those H-2A workers who have overlapping claims pursuant to the North Carolina

Wage and Hour Act (“NCWHA”) and the Fair Labor Standards Act (FLSA) for H-2A workers

furnished by defaulted defendants SBHLP, Inc. and Salvador Barajas to Smith Farms to perform

agricultural work in 2019. [DE 55, ¶¶ 58, 60-64, 66, 68-69, 77(a)(3), and 84-90].

       Because of the identity of all material statutory and regulatory terms involved in these

overlapping NCWHA and FLSA claims that are based upon de facto wage deductions for travel

and other inbound and outbound expenses, and the combined effect of N.C. Gen. Stat. §§ 95-

25.6 and 95-25.13(2) and the promised wages required by the adverse effect wage rate (AEWR)



                                      2
         Case 5:20-cv-00086-FL Document 104 Filed 01/13/21 Page 2 of 13
under the H-2A regulations and contained in the 2019 H-2A job order contracts 1, the putative

members of the FLSA collective action are totally subsumed within the actual members of the

NCWHA class for which certification is sought under Rule 23(b)(3). Compare Gaxiola v.

Williams Seafood of Arapahoe, Inc., 776 F.Supp.2d 117, 132 (E.D.N.C. 2011), with Garcia v.

Frog Island Seafood, Inc., 644 F.Supp.2d 696, 707 (E.D.N.C. 2009). The combined FLSA

Collective Action and a NCWHA Rule 23(b)(3) class referred to as the “FLSA/NCWHA class”,

is defined as follows:

       All H-2A visa workers who were allegedly jointly employed by SBHLP, Inc.
       and/or Salvador Barajas on one hand and by O.J. Smith Farms, Inc., Peyton G.
       McDaniel, and/or Sandra W. McDaniel on the other who were not paid all wages
       when due on their first or last regular payday in 2019 because of de facto wage
       deductions for travel and other related expenses that were an incident of and
       necessary to their employment in North Carolina with an H-2A visa.

DE 55, ¶¶ 58, 60-64, 66, 68-69, 77(a)(1)(3), and 84-90.

       The Smith Farms Defendants denied the claims against them and asserted various

affirmative defenses. The Plaintiffs and the Smith Farms Defendants have negotiated a

settlement agreement in this action which includes relief on a class wide basis for the Plaintiffs’

combined claims under the NCWHA and the FLSA. 2 For settlement purposes only, the Smith


1
  See DE 55-3 at 4 and DE 55-4 at 5 (promised wages in the H-2A job order contracts
at the adverse effect wage rate (AEWR) of $12.25/hour in 2019 while the FLSA
minimum was only $7.25/hour).
2
  Because of the identity of all material statutory and regulatory terms involved in the Plaintiffs’
NCWHA and FLSA claims that are based upon de facto wage deductions for travel and
other inbound and outbound expenses, and the combined effect of N.C.Gen.Stat. §§
95-25.6 and 95-25.13(2) and the promised wages required by the adverse effect wage
rate (AEWR) under the H-2A regulations and contained in the H-2A job order
contracts, the putative members of the FLSA collective action are totally subsumed
within the actual members of the NCWHA class. Compare Gaxiola v. Williams
Seafood of Arapahoe, Inc., 776 F.Supp.2d 117, 132 (E.D.N.C. 2011), with Garcia v.
Frog Island Seafood, Inc., 644 F.Supp.2d 696, 707 (E.D.N.C. 2009). See also DE 55-
3 at 4 and DE 55-4 at 5 (promised wages AEWR of $12.25/hour in 2019 while FLSA
minimum was only $7.25/hour).

                                      3
         Case 5:20-cv-00086-FL Document 104 Filed 01/13/21 Page 3 of 13
Farms Defendants consent to and join in the Joint Motion for Class Certification under Rule

23(b)(3) (“Joint Motion”) pursuant to the Settlement Agreement reached between the parties,

which is the result of compromise to resolve the disputes between them and does not constitute

an admission of any liability to any party. [DE 96-2]. Pursuant to that Settlement Agreement,

the parties now seek to certify that same combined FLSA/NCWHA collective action and class.

I.        CLASS CERTIFICATION MOTION

          When a settlement is reached prior to Rule 23 certification, the law permits a class to be

certified solely for the purposes of settlement. Covarrubias v. Capt. Charlie’s Seafood, Inc., No.

2:10–CV–10–F, 2011 WL 2690531, *2 (E.D.N.C., July 06, 2011)(“Covarrubias”). There is a

strong judicial policy in favor of settlement. See Bennett v. Behring Corp., 737 F. 2d 982, 986

(11th Cir. 1984). The parties seeking class certification must still meet the four prerequisites of

Federal Rules of Civil Procedure 23(a)(1) through (4) and then must establish that they constitute

a proper class of at least one of the types delineated in Rules 23(b)(1) through (3). However, in

those cases, courts do not need to inquire whether the class will be manageable at trial because

the settlement makes a trial unnecessary. Anchem Products v. Windsor, 521 U.S. 591, 620

(1997).

          As detailed below, Plaintiffs’ Second Amended Complaint and the information submitted

in support of the Joint Motion are sufficient to satisfy the requirements of Rule 23(a) and

establish that the combined FLSA/NCWHA collective action and class that Plaintiffs Tiburcio

Antonio Manuel, Juan Javier Varela Cuellar, Rigoberto Carteras Jardon, Eric Jacinto Wences

Vasquez, Martin Nelson Wences Vasquez, and Alejandro de la Cruz Medina seek to represent

qualify under Rule 23(b)(3).

          A.     The specified named plaintiffs are members of and have precisely defined the
                 classes they seek to represent.



                                        4
           Case 5:20-cv-00086-FL Document 104 Filed 01/13/21 Page 4 of 13
        The court must make two initial determinations before determining whether to certify a class

action: that a precisely defined class exists and that the class representative is a member of the

proposed class. Haywood v. Barnes, 109 F.R.D. 568, 576 (E.D.N.C. 1986).

        The class for which certification is sought is both a FLSA conditional class and a Rule

23(b)(3) class represented by Plaintiffs Tiburcio Antonio Manuel, Juan Javier Varela Cuellar,

Rigoberto Carteras Jardon, Eric Jacinto Wences Vasquez, Martin Nelson Wences Vasquez, and

Alejandro de la Cruz Medina, and defined as follows:

                All H-2A visa workers who were allegedly jointly employed by
                SBHLP, Inc. and/or Salvador Barajas on one hand and by Smith
                Farms on the other who were not paid all wages when due at the
                wage rate required by the FLSA on their first or last regular
                paydays at any time in 2019 due to de facto wage deductions for
                travel and other inbound and outbound expenses, [DE 55, ¶
                77(a)(1)].

Plaintiffs Tiburcio Antonio Manuel, Juan Javier Varela Cuellar, Rigoberto Carteras Jardon, Eric

Jacinto Wences Vasquez, Martin Nelson Wences Vasquez, and Alejandro de la Cruz Medina

claim that they were all H-2A workers and that they were jointly employed by SBHLP, Inc.

and/or Salvador Barajas on the one hand and by the Smith Farms Defendants on the other to

performed temporary or seasonal work in agriculture, and that they and other H-2A workers

furnished to Smith Farms in 2019 were not paid all promised wages when due at the minimum

rate required by the FLSA or at the higher adverse effect wage rate (“AEWR”) disclosed and

promised to them in their H-2A job order contract on their first or last regular paydays in 2019

due to de facto wage deductions for travel and other inbound and outbound expenses. See

footnote one of this Order, supra. Therefore, they are all members of the FLSA/NCWHA Class

that they seek to represent.




                                       5
          Case 5:20-cv-00086-FL Document 104 Filed 01/13/21 Page 5 of 13
        For the reasons stated above, this combined collective action and class are sufficiently

precise and Plaintiffs are members of this collective action and class. Haywood, 109 F.R.D. at 576.

        B.      To the Extent Required, Each Class Satisfies the Numerosity, Commonality,
                Typicality and Adequacy Requirements of Rule 23(a).

        A class action under Rule 23 of the Federal Rules of Civil Procedure “may only be certified

if the trial court is satisfied, after a rigorous analysis, that the prerequisites of Rule 23(a) have been

satisfied.” General Telephone Co. of Southwest v. Falcon, 457 U.S. 147, 161 (1982) (“Falcon”).

Thus, “Falcon requires the trial court to engage in an extensive factual analysis at the certification

stage in order to satisfy itself that the requirements of Rule 23 have been met.” Haywood, 109

F.R.D. at 575. However, the trial court does not examine the merits of the underlying claims when

it decides a motion for class certification. Eisen v. Carlisle & Jacquelin, 417 U.S. 156, 177-78

(1974); see also Covarrubias., 2011 W 2690531, *3.

        Courts should “give Rule 23 a liberal rather than a restrictive construction, adopting a

standard of flexibility in application which will in the particular case best serve the ends of justice

for the affected parties and . . . promote judicial efficiency.” Gunnells v. Health Plan Services, Inc.,

348 F.3d 417, 424 (4th Cir. 2003) (citing In re A.H. Robins, 880 F.2d 709, 740) (4th Cir. 1989),

cert. den., Anderson v. Aetna Cas. and Sur. Co., 493 U.S. 959 (1989)), cert. den., Healthplan

Services, Inc. v. Gunnells, 542 U.S. 915              (2004); see also Kidwell v. Transportation

Communications International Union, 946 F.2d 283, 305 (4th Cir. 1991), cert. den., 503 U.S. 1005

(1992) (“[t]rend is to give Rule 23 a liberal construction.”); Rodger v. Electronic Data Systems

Corp, 160 F.R.D. 532, 535 (E.D.N.C. 1995).

                1.      The FLSA/NCWHA Collective and Class Action is sufficiently
                        numerous and joinder is impracticable.




                                       6
          Case 5:20-cv-00086-FL Document 104 Filed 01/13/21 Page 6 of 13
       The numerosity requirement of Rule 23(a)(1), Fed.R.Civ.P., mandates that the class be “so

numerous that joinder of all members is impracticable.” There is no set number of members

necessary for class certification and the decision to certify or not certify a class must be based upon

the particular facts of each case. See Haywood, 109 F.R.D. at 576-77 (courts have "certified classes

composed of as few as eighteen… and twenty-five members") (citations omitted).

       The overlapping proposed FLSA/NCWHA Collective and Class Action and NCWHA

Class both include approximately 80 people. See 29 U.S.C. § § 206(a) (requiring covered

employers to pay wages at the minimum rate of $7.25/hour they employ or jointly employ) and

N.C. Gen. Stat. § 95-25.6 (requiring all non-exempt employers to pay all wages when due to

their employees on their regular payday). Although there are a sufficient number of putative class

members to establish numerosity, this Court’s analysis should not be limited to numbers alone. See

Rodger, 160 F.R.D. at 536-537. Here, the presumption of numerosity should also stand because

joinder of all members of the class is all but impossible. Where, as in this case, class members are

geographically dispersed, lack sophistication, and are non-English speaking migrant workers, courts

have found that such additional factors make joinder impracticable. See Gaxiola v. Williams

Seafood of Arapahoe, Inc., 776 F.Supp.2d 117, 130 (EDNC 2011); Covarrubias, 2011 WL

2690531 at 4; Rodriguez v. Berrybrook Farms, Inc., 672 F. Supp. 1009, 1013-1014 (W.D. Mich.

1987); Leyva v. Buley, 125 F.R.D. 512, 515 (E.D. Wash. 1989).

       Furthermore, Plaintiffs contend that the named Plaintiffs and members of the

FLSA/NCWHA Collective and Class Action and the NCWHA Class are “economically

disadvantaged, making individual suits difficult to pursue.” Robidoux v. Celani, 987 F.2d 931, 936

(2d Cir. 1993). Because the number of class members is sufficient and the circumstances do not

make joinder a practical alternative, the class meets the Rule 23(a)(1) standard for numerosity.




                                      7
         Case 5:20-cv-00086-FL Document 104 Filed 01/13/21 Page 7 of 13
                2.     There are common questions of law and fact.

       Under the "commonality" requirements of Rule 23(a)(2) of the Federal Rules of Civil

Procedure at least one common question of law or fact must exist among class members. See

Haywood, 109 F.R.D. at 577-78. It is not necessary, however, that all of the questions of law or fact

in a case be common to all putative class members, but only that “a single common question . . .

exist.” Rodger, 160 F.R.D. at 537. “Indeed, a single common question is sufficient to satisfy the

rule.” Haywood, 109 F.R.D. at 577. In Gaxiola v. Williams Seafood of Arapahoe, Inc., the named

Plaintiff was a crab picker and alleged that she was not paid minimum wage for all hours worked in

violation of the FLSA and that defendants violated NCWHA by making unauthorized deductions

from her pay for transportation, visa and border crossing expenses. 776 F. Supp. 2d 117 (E.D.N.C.

2011). However, the Court found there were common issues of law and fact between the Plaintiffs

and the dock workers related to payment of visa and transportation costs such that commonality

existed. Id. at 131-32 (E.D.N.C. 2011) (certifying a class finding while the “case presents some

factual differences among the putative class members, including differences in the specific costs

borne by the workers and the manner in which those costs were paid” all of the claims are based

on the same legal theory—that workers were not paid all of the promised wages when due); see

also, Haywood, 109 F.R.D. at 577 (holding that “class certification will not be defeated solely

because there are some factual variations among the members’ grievances”).

       For the FLSA/NCWHA Collective Action and Class, the common questions or law or

fact include:

   •   Were SBHLP and Defendants joint employers of the plaintiffs and the putative class
       members?

   •   Did Defendants make the de facto wage deductions for inbound and outbound expenses
       that were an incident of and necessary to the employment of the Plaintiffs and the H-2A
       workers that they seek to represent?



                                      8
         Case 5:20-cv-00086-FL Document 104 Filed 01/13/21 Page 8 of 13
   •   Did Defendants compensate Plaintiffs and other class members at the FLSA minimum
       rate?

   •   Did Defendants compensate Plaintiffs and other class members at the AEWR rate?

       See [DE 55, ¶¶ 77(a)(1), 79(b), 79(c), and 87-88].

       Therefore, the commonality requirement is satisfied.

               3.      The claims of the specified named Plaintiffs are typical of and similarly
                       situated to those of the FLSA collective action and classes.

       Rule 23(a)(3) requires that the claims or defenses of the representative parties are typical of

the claims or defense of the class. Haywood, 109 F.R.D. at 578. “The claim of a party is typical if

it arises from the same event or course of conduct which gives rise to the claims of other class

members and is based on the same legal theory.” Id. “[T]he requirements of commonality and

typicality tend to merge” in that “[b]oth serve as guideposts for determining whether under

particular circumstances maintenance of a class action is economical and whether the named

plaintiff’s claims and the class claims are so interrelated that the interests of the class members will

be fairly and adequately protected in their absence.” Falcon, 457 U.S. at 157 n. 13. The typicality

requirement does not require that all of the putative class members share identical claims. Rodger,

160 F.R.D. at 538 (“A court may determine that the typicality requirement is satisfied even when

the plaintiffs’ claims and the claims of the class members are not identical”). The prerequisite is

only that Plaintiffs’ claims be common, and “class representatives must not have an interest that is

antagonistic to that of the class members.” Id.

       For the FLSA’s certification requirement of “similarly situated”, the Court held in De Jesus

De Luna-Guerrero v. NCGA, 338 F.Supp.2d 649, 653-55 (E.D.N.C. 2004), that the:

       “. . . plaintiffs must raise a similar legal issue as to coverage, exemption, or
       nonpayment or minimum wages or overtime arising from at least a manageably
       similar factual setting with respect to their job requirements and pay provisions,


                                       9
          Case 5:20-cv-00086-FL Document 104 Filed 01/13/21 Page 9 of 13
       but their situations need not be identical. Differences as to time actually worked,
       wages actually due and hours involved are, of course, not significant to this
       determination.”

Id. (quoting Kearns, The Fair Labor Standards Act, § 18.IV.D.3).

       The allegations in Plaintiffs’ Complaint meet the requirements of Rule 23(a)(3) with respect

to each of the Classes and the similarly situated requirement of 29 U.S.C. § 216(b). The named

Plaintiffs’ claims and the claims of the respective Class and Collective Action members arise from

the same practices and course of conduct by SBHLP and the Smith Farms Defendants. The named

Plaintiffs and the members of the proposed combined FLSA/NCWHA collective and class action

were all employees of SBHLP, Inc. and/or Salvador Barajas and allegedly suffered the de facto

wage deductions that are detailed in the Second Amended Complaint during their alleged joint

employment by the Smith Farms Defendants and SBHLP in 2019. The claims of the named

Plaintiffs and the proposed class members are also based on the same legal theories. Therefore,

the named Plaintiffs have established that their claims under the FLSA and the NCWHA are

“typical” of and ‘similarly situated to” the claims of the class and FLSA collective action

members they each seek to represent.

               4.      The Named Plaintiffs Are Adequate Representatives of the
                       Combined FLSA Collective Action and NCWHA Class.

       Rule 23(a)(4) requires that “the representative parties will fairly and adequately protect the

interests of the class.” This is a two-part inquiry to determine: (1) whether the class representatives’

claims are sufficiently interrelated to and not antagonistic with the class’ claims and (2) that legal

counsel is qualified, experienced and generally able to conduct the litigation. Rodger, 160 F.R.D. at

539; see also Haywood, 109 F.R.D. at 578. Each of the named Plaintiffs meets these requirements

with respect to the proposed FLSA/NCWHA Collective and Class Action and the NCWHA Class

Action. Here, as in Haywood, the named Plaintiffs have a common interest with class members in



                                      10
         Case 5:20-cv-00086-FL Document 104 Filed 01/13/21 Page 10 of 13
the litigation, possess a personal financial stake in the outcome, consulted regularly with Class

Counsel. See id.; Declaration of Robert Willis in Support of Joint Motion for Preliminary Approval

of Class Action Settlement (“Willis Decl.”) [DE 96-3] at 2-3, 9, and 13 (¶¶4-8, 30-31, and 38-39).

The named Plaintiffs each understood their obligation as class representative in the event that the

Court certified this as a FLSA/NCWHA collective and class action and/or with respect to NCWHA

claims. See [DE 96-3] at 9 (¶¶30-31).

       In addition, under the arrangement between named Plaintiffs and their counsel, all expenses

incident to class certification can be advanced to the named Plaintiffs by counsel for the Plaintiffs,

with the named Plaintiffs remaining ultimately liable for such costs in the event that the Court

rejects either the Settlement Agreement or Plaintiffs’ request and motion that the expenses involved

in providing notice to the class be paid for by the Defendants.        [DE 96-3] at 2 (¶¶2-3); see

Haywood, 109 F.R.D. at 580 (approving such a cost advance arrangement).

       Lastly, Robert Willis, counsel for the named Plaintiffs, is an experienced attorney who has

previously served as counsel in numerous class action lawsuits, including litigation involving

identical claims to those asserted in the instant case. [DE 96-3] at 9-12 (¶¶32-37); see also

Covarrubias. 2011 WL 2690531 at *7.

       C.      The Combined FLSA/NCWHA Collective and Class Action Satisfies the
               Requirements of Rule 23(b)(3)

       Class certification under Rule 23(b)(3) requires that common issues of law or fact

predominate over individual issues and that the class action be the superior method of dealing with

the dispute. The factors used to make this determination are: “(A) the interest of members of the

class in individually controlling the prosecution or defense of separate actions; (B) the extent and

nature of any litigation concerning the controversy already commenced by or against members of

the class; (C) the desirability or undesirability of concentrating the litigation of the claims in the



                                      11
         Case 5:20-cv-00086-FL Document 104 Filed 01/13/21 Page 11 of 13
particular forum; (D) the difficulties likely to be encountered in the management of a class action.”

Rule 23(b)(3), Fed. R. Civ. P. See also Haywood, 109 F.R.D. at 580-84, and 592-93.

       The proposed Class satisfies the requirements of (b)(3) for the reasons already stated above

in the memorandum of law submitted in support of the Motion, [DE 99], as to Rule 23(a). See

Rossini v. Ogilvy & Mather, Inc., 798 F.2d 590 at 598 (2d Cir. 1986) (holding that satisfaction of

Rule 23(a) “goes a long way toward satisfying the Rule 23(b)(3) requirement of commonality”).

Based on the allegations in the Complaint, certification of the FLSA/NCHWA Collective and Class

Action and the NCWHA Class is appropriate under Rule 23(b)(3). The legal and factual issues

described in paragraphs ¶¶ 84-90, 79(a) – (c), and 79(e) of the Complaint predominate over any

individual issues of law and fact for any class member.

       Class treatment of the legal issues identified in this case would also be superior to other

procedures for the handling of the claims in question for a number of reasons. No member of the

FLSA/NCWHA Collective and Class Action has any necessary interest in individually

controlling the prosecution of the claims at issue in this litigation. “Additionally, because of the

relatively small amount of the wage claims in this case, no individual class member could have

any reasonable financial capability to pursue this litigation on an individual basis.” See Gaxiola,

776 F. Supp. 2d at 131.

       In addition, no other litigation concerning this matter and filed by any of the parties

involved in the present action is currently pending. Plaintiffs and counsel for the Smith Farms

Defendants are not aware of any other litigation pending against any of the Smith Farms

Defendants besides this action.       Furthermore, this Court has a substantial interest in the

resolution of the issues raised in this litigation occurring in one forum.




                                      12
         Case 5:20-cv-00086-FL Document 104 Filed 01/13/21 Page 12 of 13
                                       CONCLUSION

       For the reasons set forth above, the parties’ Joint Motion By Plaintiffs and O.J. Smith

Farms Defendants for Combined Class Certification Under Rule 23(b)(3) and Collective Action

Certification Under 29 U.S.C. § 216(b) is GRANTED.


       This the 13th day of January, 2021.



                                             ____________________________________
                                             The Honorable Louise W. Flanagan
                                             U.S. District Judge




                                     13
        Case 5:20-cv-00086-FL Document 104 Filed 01/13/21 Page 13 of 13
